Title: [Diary entry: 30 April 1787]
From: Washington, George
To: 

30th. A brisk Southerly Wind all day, with appearances of rain; some of which, abt. 6 oclock, fell for abt. 15 Minutes. But few fish caught to day. At the Ferry drilling Corn as on Saturday but run the harrow oftener—6 times at least, before the drill which made it do better work. One plow listing—the hands in the New grd. At Frenchs, employed as on Saturday. At Dogue run, The Harrows having finished puttg. in grass Seeds, the one from French’s returned home, and those belonging to the place went to preparing by listing Corn grd. whilst the drill plow preceeded by the harrow began to plant. Women hoeing New ground. Roller going. At Muddy hole, the Plows were breaking up the Corn field, and the other hands listing the New grd. at the home house. At the River Plantation began to Plant Corn in field No. 9. Hoeing up the old road through the Turnip fld. at home, and otherwise preparing the grd. for the intended seed by crossing plowing it.